UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)April 28, 2014 Champion Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) West Virginia (State or Other Jurisdiction of Incorporation) 000-21084 55-0717455 (Commission File No.)(IRS Employer Identification No.) 2450 First Avenue P. O. Box 2968 Huntington, West Virginia25728 (Address of Principal Executive Offices) (Zip Code) (304) 528-2700 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): 0 Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) 0 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) 0 Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) 0 Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)Effective April 28, 2014Justin T. Evans, age 28, is appointed Senior Vice President and Chief Financial Officer of Champion Industries, Inc. Mr. Evans has five years of accounting and finance experience and is a Louisiana chartered Certified Public Accountant. Mr. Evans was formerly employed by First Guaranty Bancshares, Inc. and its wholly owned subsidiary First Guaranty Bank. First Guaranty Bancshares, Inc. is a one bank holding Company with $1.4 billion in consolidated assets at December 31, 2013 and is a Securities and Exchange Commission registrant.Champion Industries, Inc. Chairman and CEO, Marshall T. Reynolds, beneficially owns 26.1% of the common stock issued by First Guaranty Bancshares, Inc. At First Guaranty Bancshares, Inc., Mr. Evansserved asthe Director of Financial Reporting and Senior Accountant. Prior to his departure Mr. Evans was promoted to Chief Risk Officer of First Guaranty Bank. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHAMPION INDUSTRIES, INC. (Registrant) Date:April 28, 2014 /s/ Marshall T. Reynolds Marshall T. Reynolds,Chairman of the Board and ChiefExecutive Officer 2
